Citation Nr: 0715717	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2004, for the award of service connection for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO, among other things, granted service connection for 
prostate cancer, effective the February 26, 2004 date of 
receipt of claim.  The veteran filed a notice of disagreement 
(NOD) as to the effective date in August 2004, and the RO 
issued a statement of the case (SOC) denying an earlier 
effective date in November 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the veteran's claim for service 
connection for prostate cancer on February 26, 2004, more 
than one year after separation from service.

3.  The appellant has not alleged, and the record does not 
show, that there is any statement or communication filed with 
the RO prior to February 26, 2004, that constitutes a claim, 
or indicates an intent to apply for service connection for 
prostate cancer.


CONCLUSION OF LAW

The claim for an effective date earlier than February 26, 
2004, for the award of service connection for prostate 
cancer, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, the November 2004 SOC included 
citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates 
for direct service connection.  Moreover, the veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran. As will be explained below, the claim lacks 
legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to the claim on 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


II. Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.151(a) 
(2006).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2006).

In this case, the veteran seeks an award of service 
connection for prostate cancer prior to February 26, 2004, 
the effective date assigned by the RO based on the date of 
receipt of the claim for that benefit.  However, the Board 
finds no legal basis for the assignment of an effective date 
for such an award prior to that date.  Simply stated, there 
was no pending claim prior to that date pursuant to which 
service connection could have been granted.

The basic facts of this case are not in dispute. The veteran 
was diagnosed with prostate cancer in November 2001, as 
reflected by the veteran's statements and a May 2004 letter 
from Dr. Weinstein.  The record shows that in February 2004 
the veteran filed a claim for service connection for prostate 
cancer.  By rating action of May 2004, the RO granted service 
connection for prostate cancer based on his presumed exposure 
to Agent Orange in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2006).  The effective date of the grant of service 
connection was February 26, 2004, the date of the claim for 
service connection.

The veteran has not argued that he filed a claim for service 
connection for prostate cancer prior to February 26, 2004.  
Rather, in his NOD and substantive appeal, he argued that he 
was diagnosed with prostate cancer in November 2001, that he 
filed a claim as soon as it was brought to his attention that 
he was entitled to service connection for prostate cancer 
based on his exposure to Agent Orange in Vietnam, and that 
the appropriate effective date is the date of diagnosis, 
November 2001.  

The Board notes, however, that the applicable law and 
regulations clearly make it the veteran's responsibility to 
initiate a claim for service connection with VA if he seeks 
that benefit.  The Board also emphasizes that, while VA does 
have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.151(a) (2006).  To the extent practicable, VA does make 
every effort to identify and notify claimants of the 
potential entitlement to benefits. 

As, in this case, the claims file contains no communication 
from the veteran at any time prior to February 26, 2004 that 
put VA on notice that potential entitlement to service 
connection for prostate cancer had arisen, there is no basis 
for granting an earlier effective date on these facts.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2006).  The fact remains that, in this case, the veteran 
first filed a claim for service connection for prostate 
cancer on February 26, 2004, more than one year following 
separation from service.  Thus, the date of the February 26, 
2004 claim is the earliest effective date that may be 
assigned for the award of that benefit.  See 38 C.F.R. 
§ 3.400(b)(2) (2006).  The Board points out that the 
regulations cited by the veteran's representative in the 
March 2005 statement in lieu of VA Form 646 relate to claims 
for increased ratings and not claims for service connection 
such as the one involved in this case.  See 38 C.F.R. 
§ 3.400(o) (2006).  Hence, any argument based on such 
authority is inapposite to the current appeal.  

Under these circumstances, the claim for earlier effective 
date for the award of service connection in this case must be 
denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).





ORDER

An effective date earlier than February 26, 2004, for the 
award of service connection for prostate cancer, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


